An exception to the judgment of a chancellor attaching the defendant in an equity cause for the violation of an injunction cannot be brought to this court under the special statute applicable to injunctions, appointment of receivers, and other extraordinary remedies in equity. (K.)Practice in the Supreme Court. Bill of exceptions. Attachment. Contempt. Injunction. Before the Supreme Court. January Term, 1874.*215During the present term of the court, counsel for defendants in error moved to have the above stated case entered upon the docket for argument at the heel of the Flint Circuit, upon the ground that the writ of error was to the judgment of the chancellor attaching a defendant in an equity cause for contempt in the violation of an injunction, and, therefore, within the provisions of the act-of 1870, allowing exceptions to decisions upon the extraordinary remedies in equity to be brought to this court and at once disposed of. The motion was not allowed, and the principle in the above head-note enunciated.